UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7787


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DANE BRUNELL NORFORD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:02-cr-00039-H-2)


Submitted:    December 17, 2009            Decided:   December 31, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dane Brunell Norford, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dane    Brunell   Norford       appeals     the   district       court’s

order denying relief on his motion for reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(2) (2006).              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                    United States v.

Norford,   No.    4:02-cr-00039-H-2        (E.D.N.C.    July   2,    2009).      We

further deny Norford’s motion for appointment of counsel.                       We

dispense   with     oral   argument    because       the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2